Citation Nr: 1100231	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service connection 
for a bilateral leg disability, and if so whether the claim 
should be granted.

2.  Whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service connection 
for psychiatric disability, claimed as depression, and if so 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to November 1976 
as a member of the Army National Guard (ANG).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the Veteran's petition to 
reopen previously-denied claims of entitlement to service 
connection for bilateral leg disability and depression.

Custody of the files was subsequently transferred to the RO in 
Baltimore, Maryland, which is currently VA's Agency of Original 
Jurisdiction.

The Veteran requested a hearing before the Board, but he failed 
to report for a scheduled hearing at the Board's offices in 
Washington, D.C. scheduled in September 2010.  He has not 
requested rescheduling; accordingly, his hearing request is 
deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2010).
 

FINDINGS OF FACT

1.  Service connection for bilateral leg disability and 
depression was denied on the merits in a January 2002 rating 
decision, and reopening of the claims was denied in a June 2004 
decision; the Veteran did not perfect an appeal in regard to 
either decision.

2.  Service connection for posttraumatic stress disorder (PTSD) 
was denied on the merits in a June 2005 rating decision; the 
Veteran did not appeal.

3.  Evidence received since the June 2004 decision is cumulative 
or redundant of the evidence previously of record or does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a bilateral leg disability.

4.  Evidence received since the June 2005 decision is cumulative 
or redundant of the evidence previously of record or does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for psychiatric disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim for service connection for a bilateral leg disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).

2.  New and material evidence has not been received to reopen the 
claim for service connection for psychiatric disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen previously-denied claims of 
entitlement to service connection for a bilateral leg disability 
and a psychiatric disability.  The Board will initially discuss 
certain preliminary matters and will then address the pertinent 
law and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The timing requirement enunciated 
in Pelegrini applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that prior to the initial adjudication of the 
claims, the Veteran was provided the required notice required by 
Kent, as well as notice with respect to all elements of the 
service connection claims, including the disability-rating and 
effective-date elements.  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claims herein decided.  In this 
regard, the Board notes that service treatment records (STRs) and 
voluminous post-service treatment records have been associated 
with the claims folders.  Neither the Veteran nor his 
representative has identified any outstanding, existing evidence 
that could be obtained in support of the claims, and the Board is 
also unaware of any such evidence.  

Although a VA examination was not provided and a VA medical 
opinion was not obtained in response to these claims, VA is not 
required to provide a medical examination or obtain a medical 
opinion if new and material evidence has not been presented to 
reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  

The Board will accordingly address the merits of the claims on 
appeal.

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
active duty for training or for disability resulting from injury 
incurred in or aggravated by inactive duty for training.  
38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2010).

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted  the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but only need to be 
probative in regard to each element that was a specified basis 
for the last disallowance). 

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If the prior final denial and the currently claimed disability 
involve different diagnostic codes, they are different claims for 
the purpose of VA adjudication.  A claim for one diagnosed 
disease or injury cannot be prejudiced by a claim for another 
diagnosed disease or injury; rather, the two claims must be 
considered independently.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

Analysis

Bilateral Leg Disability

Historically, the Veteran's original claim of service connection 
for a leg injury was denied in a rating decision in August 1993; 
the Veteran submitted a Notice of Disagreement (NOD) and the RO 
duly issued a Statement of the Case (SOC), but the Veteran did 
not thereafter file a Substantive Appeal.  A claim for service 
connection for a bilateral leg disability was denied in an 
unappealed rating decision in January 2002.  The Veteran's 
petition to reopen the claim was denied in a rating decision in 
June 2004; although the Veteran submitted an NOD, he did not 
thereafter perfect his appeal by filing a timely Substantive 
Appeal after issuance of the SOC.  Accordingly, the June 2004 
rating decision is the last final denial of the claim.  

The evidence of record as of the last final denial in June 2004 
consisted of the following:  (1) ANG Report of Medical History 
dated in September 1982 in which the Veteran denied history of 
lameness or foot or knee trouble; (2) ANG Report of Medical 
Examination in September 1982 in which the lower extremities were 
clinically evaluated as "normal;" (3) ANG medical treatment 
note in May 1984 for left leg pain secondary to overuse (previous 
gunshot wound in 1971 prior to service); (4) claim for service 
connection for leg injury incurred during ANG summer camp in 1980 
or 1981, received in May 1993 (claim denied by rating decision in 
August 1992); (5) private operative report in February 1986 
showing arthroscopy for meniscal tear in the right knee 
(following workplace right knee injury in September 1985); (6) 
private pathology report in February 1986 consistent with 
synovitis of the right knee; (7) private bone scan report dated 
in June 1987 consistent with degenerative changes in the right 
ankle; (8) VA primary care clinic (PCC) notes in May and July 
1998 showing treatment for knee and leg pain; (9) VA PCC note in 
December 2000 documenting treatment for bilateral hip and knee 
pain, attributed by the Veteran to knee injuries while on active 
duty in the 1980s; (10) VA Form 21-4138 (Statement in Support of 
Claim) by Veteran in February 2001 asserting he injured both legs 
in 1981 during training at Fort Indiantown Gap, Pennsylvania by 
falling into a hole; (11) Report of Contact between the RO and 
the ANG in January 2002 in which the ANG stated there were no 
line of duty (LOD) investigations of record pertaining to any 
injury suffered by the Veteran on active duty; (12) VA physical 
medicine treatment note in November 2003 showing treatment for 
bilateral knee pain and right hip pain; (13) record of a VA X-ray 
examination of the left knee in November 2003 showing an 
impression of old fracture and retained shrapnel but otherwise 
normal;  (14) record of a VA X-ray of the right knee in November 
2003 showing normal knee; (15) record of a VA X-ray of the right 
hip in November 2003 showing mild degenerative changes an 
probable old healed fracture of the neck of the femur; (16) VA 
outpatient treatment note in December 2003 noting  pain of the 
knees and right hip and noting X-ray evidence of normal knees and 
degenerative changes in the hip; (17) VA X-ray report dated in 
January 2004 showing normal right hip, normal right knee and old 
fracture of the left tibia and fibula (gunshot wound in 1974 
prior to service); and (18) VA treatment report in February 2004 
showing Veteran's assertion of injury to the right knee in 
service and injury to the left knee "on the street" outside 
service.

Additional evidence received since June 2004 consists of the 
following:  (1) VA emergency room treatment note in September 
2004 for chronic left leg pain residual to old gunshot wound; (2) 
statement by the Veteran in March 2005 that he hurt his leg 
during training when he stepped in a hole; (3) record of VA X-
rays of the left tibia and fibula in October 2005 showing old 
fracture with retained shrapnel; (4) VA treatment note in October 
2005 for, "intractable low back and right leg pain;" (5) VA 
neurology consult in October 2005 stating right leg pain likely 
to be radicular pain from lumbosacral spine disorder; (6) VA 
neurological consult in November 2005 for bilateral lower 
extremity weakness, with magnetic resonance imaging (MRI) finding 
of neurologically intact; (7) VA inpatient treatment notes during 
the period October-December 2005 showing treatment in relevant 
part for medical deconditioning, cervical and lumbar discitis, 
and severe osteoarthritis of the right hip; (8) VA X-ray report 
in December 2005 showing severe degenerative changes in the right  
hip, with aseptic necrosis or possible pyogenic arthritis, with 
cyst in the head of the right femur; (9) record of VA X-rays of 
the left hip in December 2005 showing negative report; (10) VA 
kinesiotherapy note in April 2006 showing complaint of extreme 
pain and weakness in the right lower extremity during 
strengthening exercises; (11) VA MRI of the right hip in April 
2006 showing septic arthritis, osteomyelitis of the femoral neck 
and head, and osteonecrosis of the femoral head; (12) record of a 
VA X-ray study of the right hip in April 2006 showing severe 
degenerative arthritis; (13) operative and postoperative notes 
relating to VA hip replacement surgery (girdle stone 
arthroplasty) in May 2006; (14) VA MRI of the lower extremities 
in August 2006 showing evidence of postoperative change in the 
right hip; (15) VA MRI of the right hip in November 2006 showing 
no current osteomyelitis but possible infected pseudoarthrosis; 
(16) statement from the Veteran in May 2007 that he injured his 
left leg and knee during field training at Fort Indiantown Gap; 
and (17) Veteran's instant claim in May 2007 that right knee 
injury was incurred at Fort Indiantown Gap in August 1980.               

The Board finds that none of the evidence added to the record is 
new and material, for the reasons below.

First, there continues to be no medical diagnosis of a disorder 
of either leg.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a disability 
for which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).  Accordingly, in the 
absence of any diagnosed underlying malady or condition, the new 
evidence does not establish a viable claim for service connection 
and is thus not material.

Second, the Veteran's account of knee injury at Fort Indiantown 
Gap is exactly the same account that was considered by the 
adjudicators prior to June 2004.  The Veteran has added nothing 
new to his account since June 2004 to make it other than 
redundant of the evidence previously considered.

Third, there continues to be no medical indication that the 
claimed leg disability bears any relationship to trauma in 
general or to trauma during active service in particular.  The 
only opinions regarding etiology since June 2004 attribute the 
Veteran's leg pain in whole or in part to radiculopathy from his 
back condition or referred pain from his right hip disability, 
neither of which is a service-connected disability.  

In sum, the evidence received since June 2004 shows continued 
complaint of bilateral leg pain, but contains no new medical or 
lay evidence that is sufficient, when considered by itself or 
with previous evidence of record, to raise a reasonable 
possibility of substantiating the claim for service connection 
for a bilateral leg disability.  Moreover, the new evidence does 
not relate to any previously unproven element of the claim.  
Shade, supra.

The Board accordingly finds that new and material evidence has 
not been received to reopen the claim for service connection for 
a bilateral leg disability, and that the benefit sought on appeal 
must therefore be denied.

Psychiatric disability

Historically, the Veteran's original claim of service connection 
for depression was denied in an unappealed rating decision in 
January 2002.  The Veteran's petition to reopen the claim was 
denied in a rating decision in June 2004; although the Veteran 
submitted an NOD he did not thereafter perfect his appeal by 
filing a timely Substantive Appeal after issuance of the SOC.

Thereafter, the Veteran submitted a claim of entitlement to 
service connection for PTSD, which was denied in an RO rating 
decision in June 2005.  The Veteran did not appeal.  The June 
2005 decision is accordingly the last final denial of the claim.

The evidence of record as of the last final denial in June 2005 
consisted of the following:  (1) ANG Report of Medical History 
dated in September 1982 in which the Veteran denied a history of 
depression, excessive worry or nervous trouble of any sort; (2) 
ANG Report of Medical Examination in September 1982 in which the 
clinical psychiatric evaluation was "normal;" (3) report of VA 
psychiatric inpatient treatment in October-November 1992 for 
diagnosed alcohol dependence; (4) VA PCC note in August-September 
1998 showing complaint of stress and depression; (5) VA 
psychologist note in December 2000 showing diagnosis of 
alcoholism; treatment notes from VA substance abuse 
rehabilitation program (SARP) during the period December 2000 to 
April 2001 for alcoholism, cannabis abuse, cocaine dependence and 
depression; (6) VA psychiatric inpatient treatment report in 
September 2003 for diagnosed substance-induced major depression 
(SIMD) due to cocaine, alcohol and heroin abuse; (7) VA 
psychiatrist's diagnosis in September 2003 of major depression 
and polysubstance abuse; (8) VA psychiatry consult in February 
2004 showing diagnosis of depressive disorder not otherwise 
specified (NOS) and polysubstance dependence; and (9) VA 
domiciliary notes from October 2003 to May 2004 showing diagnoses 
of depression and alcohol abuse (Veteran was discharged from the 
program for drinking).

Evidence received since the June 2005 decision consists only of 
the following:  (1) VA inpatient treatment report from the period 
October-December 2005 showing history of drug dependence and 
history of depressed mood; (2) statement from the Veteran in May 
2007 that he suffered from depression that began at Fort Jackson 
(South Carolina); and (3) Veteran's instant claim in May 2007 
asserting depression began in July 1976.     

For the reasons cited below, the Board finds that the new and 
material evidence has not been submitted.

First, the evidence does not include any competent evidence 
linking a current psychiatric disability to service.

Second, the Veteran's assertion of depression in Fort Jackson in 
1976 is inherently not credible, as it is internally inconsistent 
with his own self-reported Report of Medical History in September 
1982 in which he specifically denied any history of depression, 
excessive worry or nervous trouble of any sort.  See Justus, 3 
Vet. App. 510, 513; Meyer, 9 Vet. App. 425, 429; King, 5 Vet. 
App. 19, 21.

In sum, the new evidence contains no credible evidence addressing 
a previously unproven element of the claim.  In addition, there 
is no new medical or lay evidence that is sufficient, when 
considered by itself or with previous evidence of record, to 
raise a reasonable possibility of substantiating the claim for 
service connection for a bilateral leg disability.  The Board 
accordingly finds that new and material evidence has not been 
received to reopen the claim for service connection for a 
psychiatric disability, and that the benefit sought on appeal 
must therefore be denied.


							(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has not been received, reopening of 
the claim for service connection for a bilateral leg disability 
is denied.

As new and material evidence has not been received, reopening of 
the claim for service connection for a psychiatric disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


